                          THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:19-CV-228-M



 I.P ., a minor child, by his grandfather and Next   )
 Friend DONALD G. NEWSOME,                           )
 MICHAEL PRICE and CHANDLER                          )
 PRICE,                                              )
                                                     )
                                                     )
                                                     )
                                   Plaintiffs,
                                                     )
                                                     )
                V.                                   )
                                                     )
                                                     )
 WAYNE COUNTY SHERIFF LARRY M .
                                                     )
 PIERCE, in his official capacity; SERGEANT              OPINION AND ORDER
                                                     )
 SCHOOL RESOURCE OFFICER BRANDY                      )
 JONES, in her individual capacity;                  )
 SERGEANT SCHOOL RESOURCE                            )
 OFFICER SHATANA LATICE JONES, in her                )
 individual capacity; LIEUTENANT SCHOOL              )
 RESOURCE OFFICER WILLIAM KA TES in                  )
 his individual capacity; SERGEANT SCHOOL            )
 RESOURCE OFFICER MARION WAL TON                     )
                                                     )
 in his individual capacity; WESTERN
                                                     )
 SURETY COMPANY; MARK
                                                     )
 ARMSTRONG, individually and as employee             )
 for BUTTERFLY EFFECTS, LLC; BRITTNE                 )
 BROOKS, individually and as employee for            )
 BUTTERFLY EFFECTS , LLC, BUTTERFLY                  )
 EFFECTS, LLC, JOHN DOE 1                            )
 and JOHN DOE 2,                                     )
                                                     )
                                                     )
                                                     )
                                   Defendants.       )



RICHARD E. MYERS II, District Judge.

      Defendants in the above-captioned action have filed two separate motions to dismiss

[DE-72, 77] the Second Amended Complaint [DE-63 ("Complaint" or "AC")]. First, Defendants




        Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 1 of 26
Mark Armstrong, Brittne Brooks, and Butterfly Effects, LLC (the "Butterfly Defendants")

moved to dismiss the Complaint under Federal Rules of Civil Procedure 12(b)(l) and 12(b)(6)

for lack of subject matter jurisdiction and failure to state a claim upon which relief can be

granted, respectively. [DE-72.] In this Court' s prior opinion [DE-86], it resolved the Butterfly

Defendants' arguments pursuant to Rule 12(b)(l) and regarding Plaintiffs' Monell claim for

failure to investigate. Left unresolved were 12(b)(6) challenges to Plaintiffs' claims arising out

of negligence and fiduciary duty and for breach of contract, intentional infliction of emotional

distress and punitive damages, which are addressed in the instant opinion. Second, Defendants

Sergeant Brandy Jones, Sergeant Shatana Latice Jones, Lieutenant William Kates, and Sergeant

Marion Walton (the "Officer Defendants") moved to dismiss Plaintiffs' causes of action for

unreasonable seizure, violations of free speech and kidnapping or false imprisonment under Rule

12(b)(6) for failure to state a claim. [DE-77.] For the reasons discussed herein, the Butterfly

Defendants' motion to dismiss [DE-72] is granted in part and the Officer Defendants' partial

motion to dismiss [DE-77] is granted in part. The Court assumes the parties' familiarity with the

facts alleged.

       I.        Motion to Dismiss Legal Standard

       To survive a motion to dismiss, a complaint must contain facts sufficient to "state a claim

to relief that is plausible on its face. " Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). "Where a complaint pleads facts that are

merely consistent with a defendant's liability, it stops short of the line between possibility and

plausibility," and therefore must be dismissed. Id (citation and internal quotation marks



                                                  2

            Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 2 of 26
omitted). In deciding a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, this Court shall "' accept as true all of the factual allegations contained in the

complaint,' and ' draw all reasonable inferences in favor of the plaintiff. "' Covey v. Assessor of

Ohio Cty., 777 F.3d 186, 192 (4th Cir. 2015) (citations omitted). "While a plaintiff is not

charged with pleading facts sufficient to prove her case, as an evidentiary matter, in her

complaint, a plaintiff is required to allege facts that support a claim for relief. " Bass v. E.1

DuPont de Nemours & Co., 324 F.3d 761 , 765 (4th Cir. 2003); see Iqbal, 556 U.S. at 677-80.

However, in making this determination, the Court need not rely on "labels," Twombly, 550 U.S .

at 555, "nor need [] ' accept as true unwarranted inferences, unreasonable conclusions, or

arguments,'" Philips v. Pitt Cty. Memorial Hosp., 572 F .3d 176, 180 (4th Cir. 2009) (citing Kloth

v. Microsoft Corp., 444 F.3d 312, 319 (4th Cir. 2006)).

       II.      The Butterfly Defendants' Motion to Dismiss

                A. Claims arising out of Negligence and Fiduciary Duty (Counts 10-11 and 14-

                    17)

       The Butterfly Defendants challenge Plaintiffs' causes of action against them for negligent

infliction of emotional distress ("NIED") (Count 10), negligence (Counts 11 and 15), breach of

fiduciary duty (Count 14), negligent hiring (Count 16), and negligent training and supervision

(Count 17). Defendants argue that each of these claims fails as a matter of law because Brooks

had no duty to intervene in the SROs' activities during the school lockdown or as Minor I.P. was

escorted to the lobby. [DE-73 at 17-19.]

                          i. Legal Standard

       To establish each of these claims, Plaintiffs must adequately allege that Defendants had a

duty, that Defendants breached that duty, causation and damages. See Estate of Mullins by



                                                   3

             Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 3 of 26
Dixon v. Monroe Oil Co. , Inc. , 349 N.C. 196, 201, 505 S.E.2d 131, 135 (1998) (negligence)

("under common law negligence principles, a plaintiff must offer evidence of four essential

elements in order to prevail: duty, breach of duty, proximate cause, and damages." (citations

omitted)); Green v. Freeman , 367 N.C. 136, 141, 749 S.E.2d 262, 268 (2013) (fiduciary duty)

("that [defendant] breached a fiduciary duty owed to plaintiffs, proximately causing injury to

them"). Plaintiffs must allege a causal connection between the alleged breaches of duty and the

alleged injuries suffered. See Smith v. Whitley, 223 N.C. 534, 535, 27 S.E.2d 442, 443 (1943)

(negligence) ("There must be a causal connection between the ... negligence relied upon, and the

injury inflicted .... The breach of duty must be the cause of the damage" (internal quotation

mark and citations omitted)); Dove v. Harvey, 168 N.C. App. 687, 691 , 608 S.E.2d 798, 801

(2005) (fiduciary duty) (affirming dismissal of complaint, " [e]ven assuming these alleged actions

constituted a breach of fiduciary duty by defendant, plaintiff did not allege defendant's actions

caused plaintiff damage. ").

       Putting aside the question of whether some independent duty to act or intervene existed,

this Court finds that Plaintiffs' negligence and fiduciary duty-based claims against the Butterfly

Defendants should be dismissed for failure to allege causation and damages. First, Defendant

Brooks' failure to intervene as school officials escorted Minor LP. to the lobby was superseded

and insulated by the allegedly negligent actions of the Officer Defendants. "The general rule is

that the intervening or superseding criminal acts of another preclude liability of the initial

negligent actor when the injury is caused by the criminal acts." Tise v. Yates Const. Co., Inc.,

345 N.C. 456, 460, 480 S.E.2d 677, 680 (1997). "The test by which the negligent conduct of one

is to be insulated as a matter of law by the independent negligent act of another[] is reasonable

unforeseeability on the part of the original actor of the subsequent intervening act and resultant



                                                  4

          Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 4 of 26
injury .... This is true whether or not the alleged superseding act is criminal in nature." Holt v.

N Carolina Dep't ofTransp., 245 N.C. App. 167, 177, 781 S.E.2d 697, 704, afj'd sub nom. Holt

v. N Carolina Dep't ofTransp., 369 N.C. 57, 791 S.E.2d 458 (2016); see also Al-Hourani v.

Ashley, 126 N.C. App. 519, 485 S.E.2d 887 (1997) (granting motion to dismiss on basis of

intervening cause). Second, Brooks' failure to advocate on Minor I.P. ' s behalf during his

altercation with the Officer Defendants is not causally related to any injuries ultimately suffered

as a result of that altercation. Although Plaintiffs fault Brooks for not alerting the Officer

Defendants to Minor I.P. ' s disability [AC 155] , according to the Complaint, the Offi~er

Defendants already knew of Minor I.P.'s autism [AC 157].

                       ii. Analysis

       First, any purported negligence resulting from Brooks' failure to inform or intervene as

the school officials escorted Minor I.P. to the lobby has not been adequately pled because the

subsequent actions of the Officer Defendants and the resultant injury to Minor I.P. were

unforeseeable. The negligent conduct of an individual is superseded and insulated as a matter of

law by the intervening and unforeseeable negligent or unlawful act of another that causes the

injury. See Holt, 245 N.C. App. At 177, 781 S.E.2d at 704. Based on the Complaint, while it

may have been foreseeable to Brooks that Minor I.P. would have some difficulty calming down

in the lobby because it was not a "separate and segregated space" [AC 147], the chain of events

which occurred could not have been: (1) school officials chose to escort Minor I.P. to the lobby

rather than a quiet classroom [AC 147]; (2) the lobby was the center of lockdown activity [AC 1

47] ; (3) the SROs escorted a seized student through the lobby [AC 148]; (4) this student was "at

one point good friends" with Minor I.P. [AC 149]; (5) Minor I.P. ' s condition significantly

worsened as a result [AC 149]; (6) Minor I.P. failed to comply with the SROs lawful orders to



                                                  5

          Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 5 of 26
be quiet [AC 1 50]; and, as a result, (7) the SROs, allegedly, so abused their power as to

constitute Fourth Amendment and state false imprisonment and battery violations [AC 1150-57].

Although Brooks' inaction might have enabled Minor LP. ' s location in the lobby, that alone is

insufficient to state a claim. See Williams v. Smith, 68 N.C. App. 71 , 314 S.E.2d 279 (1984)

(granting summary judgment in favor of defendant whose earlier negligence caused plaintiff to

be in the location that he was eventually harmed by a third party).

       Second, to the extent Plaintiffs attempt to recover for Brooks' failure to advocate for

Minor LP. by failing "to inform Defendant SROs that Minor LP. had a disability which

prevented him from following their commands given his emotional state" [DE-84 at 25; see also

AC 155 ("Defendant Brooks of Butterfly Effects stood by in silence")], this, too, fails. As

alleged, the SROs were already aware of Minor LP.' s condition. First, Mrs. Price and SRO

Walton, the school's lead SRO, spoke about Minor LP.' s autism diagnosis over six months

earlier. [AC 1138-39, 51.] Second, the conduct of the other SROs during the assault similarly

reveals their knowledge of Minor LP.'s diagnosis. [AC 1152 ("Defendant SRO Jones, a large

female officer, verbally yelled at and insulted Minor LP. (because of his autism)"), 54

("Defendants SRO Bystander John Doe 1 and SRO John Doe 2 were present in the lobby . .. and

took no action to inform the other Defendant SROs that Minor LP. had autism (even though they

each had actual knowledge of same)"), 57 ("While Minor LP. was handcuffed, Defendant SROs

[Brandy] Jones and Latice Jones insulted him and made disparaging remarks about his having

autism").] Any purported failure of Brooks to inform the SRO Defendants of Minor LP.'s

autism diagnosis could not have caused his injury because, as alleged, the SROs already knew.

               B. Breach of Contract (Count 13)

       The Butterfly Defendants allege that Plaintiffs have failed to allege a contract or a breach



                                                 6

          Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 6 of 26
thereof with sufficient specificity to survive a motion to dismiss. Plaintiffs counter that they

have met the specificity required at this stage of the pleadings.

                        i. Legal Standard

       "The elements of a claim for breach of contract are ( 1) existence of a valid contract and

(2) breach of the terms of [the] contract." Wells Fargo Ins. Servs. USA, Inc. v. Link, 372 N.C.

260, 276, 827 S.E.2d 458, 472 (2019).

                        ii. Analysis

       The Butterfly Defendants first contend that Plaintiffs have not adequately alleged the

existence of any contract between Butterfly Effects and Minor LP. ' s parents because, rather than

providing specifics such as the title, date or text of the alleged contract, Plaintiffs merely state

that Minor LP. ' s parents "hired" Butterfly Effects and that some unspecified "contract" existed,

which is insufficient. [DE-73 at 21-22 [citing AC ,r,r 22-23].] The Butterfly Defendants further

argue that even if a contract existed, it did not cover the alleged breaches here. The Court

considers these issues in tum.

                                 1. Existence of a Contract

       As an initial matter, Plaintiffs have adequately alleged the existence of a contract between

Minor LP. ' s parents and Butterfly Effects. Although Plaintiffs must allege "the specific

provisions breached," Cantrell v. Woodhill Enterprises, Inc. , 273 N.C. 490, 497, 160 S.E.2d 476,

481 (1968), Defendants overstate Plaintiffs ' pleading burden. Plaintiffs are not required to

identify the title or exact date of the contract, nor are they required to "set forth in [their]

complaint the full contents of the contract ... or to incorporate the same in the complaint."

RGK, Inc. v. US. Fidelity & Guaranty Co. , 292 N.C. 668,675, 235 S.E.2d 234, 238 (1977)

(citation omitted). All that is required is that the allegations "give sufficient notice of the claim



                                                    7

          Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 7 of 26
asserted 'to enable the adverse party to answer and prepare for trial."' Id. at 674, 235 S.E.2d at

238 (citation omitted); cf Fed. R. Civ. P. 8(a). Plaintiffs are simply not required to allege the

exact text of a contract to survive a motion to dismiss.

       Here, Plaintiffs have alleged that Minor LP. ' s parents "hired" Butterfly Effects [AC   ~   22]

to "treat, supervise, assist, and guide Minor LP. while he attended public school" [AC~ 131].

Pursuant to the "contract," Butterfly Effects was to develop a Behavior Plan "that would be

implemented at school and at home" [AC~ 23] and assign a Behavior Technician to "implement

the ABA methods in the Behavior Plan, if necessary, such that Minor LP. could be an engaged

and productive student while in the classroom" [AC~ 24]. Over the course of two years and

three different Behavior Technicians, Butterfly Effects "was paid for its services" by Plaintiffs.

[AC~ 146.] The Behavior Plan indicated that "Minor LP. was to be taken to an empty

classroom" in the event of an outburst [AC~~ 25, 47] and when that did not occur, Plaintiffs

allege, Butterfly Effects violated the contract [AC~ 132]. Defendants surely have notice of the

purported contractual obligations at issue.

                               2. Breach of Contract

       Although Plaintiffs have alleged the existence of a contract, it is a closer call whether

th~y properly allege a breach of its terms. Plaintiffs allege that Butterfly Effects breached its

contract by "failing to ensure its Behavior Technicians knew to communicate on Minor LP.' s

behalf while in school," "failing to ensure Minor LP.' s Behavior Plan was followed at all times,"

and "by failing to form, and have in place, an emergency protocol plan for Minor LP. for when

certain interruptions or 'lockdowns' occurred at school." [AC~ 132.] 1 Defendants counter that,

instead, the Behavior Plan required Brooks to notify school officials of Minor LP.' s outburst,


1
 This Court has no jurisdiction over the remaining breach of contract claims, arising out of Mark
Armstrong' s conduct. [DE-86.]
                                                  8

          Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 8 of 26
which she did, and no more.

        At this stage, the Court declines to construe the contract alleged as narrowly as

Defendants would have it. With all reasonable inferences in Plaintiffs' favor, they have

adequately alleged a breach of contract by Butterfly Effects. In relevant part, Butterfly Effects

was "was to treat, supervise, assist and guide Minor LP. while he attended public school" [AC 1

131 ], including by creating a Behavior Plan "that would be implemented at school and at home"

[AC 1123-34]; pursuant to the Behavior Plan, "Minor LP. was to be taken to an empty

classroom" in the event of an outburst [AC 147]; and Butterfly Effects assigned a Behavior

Technician who would "observe" Minor LP. and "implement" the Behavior Plan where

necessary [AC 125]. According to the Complaint, as school officials escorted Minor LP. to the

wrong location, Butterfly Effects ' Behavior Technician, Brooks, failed to "implement" the

Behavior Plan' s provision that Minor LP. be taken to an empty classroom, and, accordingly,

Butterfly Effects breached its contract.

        While Defendants are correct that the Complaint states, "the Behavior Plan instructed the

Behavior Technicians to . .. call the front office of the school so that school officials could bring

Minor LP. to an empty classroom" [AC 125 (emphasis added)] , the broader language used to

describe Butterfly Effects' and the Behavior Technicians' obligations- i.e. to "implement,"

rather than ' initiate' the Behavior Plan [AC 1123-25]- and Brooks' ongoing presence as Minor

LP. was escorted to the lobby [AC 147] defeat Defendants' argument that, as a matter oflaw,

Brooks' responsibilities ceded at the classroom door. At this stage of the pleadings, the Court

finds that Plaintiffs' breach of contract claim, as pled, survives the Butterfly Defendants' motion

to dismiss. 2


2
 Although Plaintiffs also did not allege causation and damages with respect to their breach of
contract claim, see supra II.A.ii., North Carolina law indicates that a breach of contract claim

                                                  9

          Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 9 of 26
               C. Intentional Infliction of Emotional Distress ("IIED") (Count 9)

                       i. Legal Standard

       To state a claim for intentional infliction of emotional distress, a plaintiff must allege "( 1)

extreme and outrageous conduct, (2) which is intended to cause and does cause (3) severe

emotional distress to another. " Piro v. McKeever, 245 N.C. App. 412,4 17, 782 S.E.2d 367, 371

(2016) (citation omitted). "North Carolina courts have 'set a high threshold for finding that

conduct meets" the extreme and outrageous standard. Hall v. Charter Commc 'ns, LLC, No.

3: 17-cv-00497-GCM, 2018 WL 651345, at *3 (W.D.N.C. Jan. 31, 2018) (quoting Dobson v.

Harris, 134 N.C. App. 573 , 578, 521 S.E.2d 710, 715 (1999), rev 'din part on other grounds,

352 N.C. 77, 530 S.E.2d 829 (2000)). " [T]he conduct must go beyond all possible bounds of

decency and be regarded as atrocious and utterly intolerable in a civilized community."

Wagoner v. Elkin City Sch. Ed. of Educ., 113 N.C. App. 579,586,440 S.E.2d 119, 123 (1994)

(internal quotation mark and citation omitted). Whether conduct is considered "extreme and

outrageous" is a question of law for the court to determine. Johnson v. Colonial Life & Accident

Co., 173 N.C. App. 365,373,618 S.E.2d 867, 872-73 (2005).

                      ii. Analysis

       The Butterfly Defendants first argue that Plaintiffs have not properly alleged which



may survive where a technical breach is alleged and at least nominal damages are available. See
Prime Commc 'ns, L.P. v. Ragsdale Liggett, PLLC, No. 5:19-CV-238-FL, 2019 WL 5677928, at
*6 (E.D.N.C. Oct. 31, 2019) (declining to dismiss breach of contract claim where defendant
argued plaintiff had failed to "meet the element of damages resulting from the breach" because
"[i]n a suit for damages for breach of contract, proof of the breach would entitle the plaintiff to
nominal damages at least." (citing Bryan Builders Supply v. Midyette, 274 N.C. 264,271 , 162
S.E.2d 507, 511-12 (1968))); cf Zacks v. NetJets Inc. , No. 11-2537, 2011 WL 4387147, at *2
(D.N.J. Sept. 20, 2011) (addressing motion to dismiss and stating " [a]lthough we agree that
Plaintiff does not appear to have suffered any actual damages, we find that there has nevertheless
been a technical breach of the contract susceptible perhaps to nominal damages. Accordingly,
we decline to dismiss the breach of contract at this stage of the litigation.").

                                                  10

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 10 of 26
conduct is the subject of their IIED claim because Count 9 only refers to the conduct "described

in the above paragraphs." [DE-73 at 19 [citing AC 1102].] They further argue that Brooks'

failure to act-failing to interfere with or inform law enforcement or school officials-does not

constitute conduct sufficiently egregious enough to support a claim for IIED. [DE-73 at 20.]

Plaintiffs counter that the extreme and outrageous character of any conduct may arise from an

actor's knowledge and disregard of peculiar susceptibilities of the plaintiff- here, Minor LP. ' s

autism spectrum diagnosis. [DE-84 at 25-27.]

       As a preliminary matter, Defendants' contention that Plaintiffs must allege which specific

acts in their Complaint constitute their IIED claim fails. See Barrett v. Board of Educ. of

Johnston Cty., NC , 13 F. Supp. 3d 502, 517 (E.D.N.C. 2014) (court reviewed all the facts

alleged even when complaint did not specify which allegations formed the basis for plaintiffs'

IIED claim). Ultimately, however, Plaintiffs' allegations fail to state a claim against Brooks.

This Court concludes that the character of Brooks' alleged inactions at the operative tirne-i.e.

standing by passively as Minor LP. was arrested and confined-does not merit the level of

condemnation necessary to sustain a claim under North Carolina' s IIED case law. Each case

Plaintiffs cite reveals their pleading deficiency: each is based on the affirmative action-rather

than inaction--0f some putative tortfeasor and all except one dismiss each plaintiffs respective

IIED claims. See McKeever, 245 N.C. App. at 412, 782 S.E.2d at 369 (affirming dismissal of

IIED claim brought by father against son's therapist, where therapist allegedly suggested to child

that his father had committed sexual abuse upon him); Briggs v. Rosenthal, 73 N.C. App. 672,

327 S.E.2d 308 (1985) (affirming dismissal of IIED claim brought by parents against author and

publisher that published magazine article negatively describing their son who had been killed in

an automobile accident); Smith-Price v. Charter Behavioral Health Sys. , 164 N.C. App. 349,



                                                 11

        Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 11 of 26
355, 595 S.E.2d 778, 783 (2004) (on summary judgment, holding that evidence that defendant

threatened, yelled at, and threw an object at an employee was "not . .. evidence sufficient to

support a finding of the element of extreme and outrageous conduct necessary to sustain a claim
                                                           ,
for intentional infliction of emotional distress"); Holloway v. Wachovia Bank & Tr. Co., 339

N.C. 338, 344, 452 S.E.2d 233 , 236-37 (1994) (displaying and aiming a firearm at the plaintiffs

survived summary judgment). The combination of acts and omissions alleged by Plaintiffs could

not be found to "go beyond all possible bounds of decency" nor could it "be regarded as

atrocious and utterly intolerable in a civilized community." Wagoner, 113 N.C. App. at 586, 440

S.E.2d at 123 (internal quotation mark and citation omitted); cf Moody-Williams v. LipoScience,

953 F. Supp. 2d 677, 690-92 (E.D.N.C. 2013) (gathering cases); Guthrie v. Conroy, 152 N.C.

App . 15, 21-26, 567 S.E.2d 403 , 408-411 (2002) (gathering cases).

               D. Punitive Damages (Count 18)

                       i. Legal Standard

       North Carolina' s punitive damage regime is defined in N.C. Gen. Stat.§ lD-15. A

plaintiff must prove, by "clear and convincing evidence," that "the defendant is liable for

compensatory damages and that one of the following aggravating factors was present and was

related to the injury for which compensatory damages were awarded: (1) Fraud[;] (2) Malice[;]

(3) Willful or wanton conduct." N.C. Gen. Stat. §§ 1D-15(a)-(b) (2017). In order to recover

punitive damages from a corporation, "the officers, directors, or managers of the corporation"

must have "participated in or condoned the conduct constituting the aggravating factor giving

rise to punitive damages. " Id. § 1D-15(c). Relevant here, Chapter lD of the General Statutes

also specifically defines " [m]alice" and " [w]illful or wanton conduct" for purposes of punitive

damages: '" Malice' means a sense of personal ill will toward the claimant that activated or



                                                 12

          Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 12 of 26
incited the defendant to perform the act or undertake the conduct that resulted in harm to the

claimant .... ' Willful or wanton conduct' means the conscious and intentional disregard of and

indifference to the rights and safety of others, which the defendant knows or should know is

reasonably likely to result in injury, damage, or other harm. 'Willful or wanton conduct' means

more than gross negligence." Id. § 1D-5.

                      ii. Analysis

       The Butterfly Defendants contend that the Complaint does not allege any such required

"aggravating conduct." [DE-73 at 22.] They further argue that Plaintiffs cannot recover punitive

damages against Butterfly Effects, LLC, specifically, because Plaintiffs have not alleged that

Butterfly Effects ' officers, directors or managers condoned the action of its employees. [DE-73

at 23.] Plaintiffs respond that they have adequately alleged an IIED claim, and that where an

IIED claim is alleged, so, too, are punitive damages. [DE-84 at 27-28.] They further claim that

Butterfly Effects condoned the actions of its employees when it failed to act after Armstrong

initially violated the Behavior Plan. [DE-84 at 28.]

       Plaintiffs have not adequately alleged an IIED claim, see supra Section II.C.ii., and their

claim for punitive damages fails for the same reasons. Brooks' alleged misconduct- failing to

intervene in school disciplinary actions or law enforcement activities after requesting school

officials' help in accordance with the Behavior Plan-is neither "extreme and outrageous" under

North Carolina's IIED case law nor "wanton and willful" or done with "malice" under its

punitive damage regime. See Orban v. Nationwide Tr. Servs., Inc., No 5:12-CV-00016-RLV-

DS, 2014 WL 6476235, at* 10 (W.D.N.C. Nov. 19, 2014) (dismissing punitive damages request

on same basis as dismissal of IIED and NIED claims), affirmed in relevant part on

reconsideration, No. 5:12-CV-16, 2015 WL 4132935 (W.D.N.C. July 8, 2015).



                                                13

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 13 of 26
       As to Defendant Butterfly Effects, Plaintiffs' only theory for recovery is premised upon

the entity' s actions with respect to Armstrong [DE-84 at 28], over which this Court lacks

jurisdiction [DE-86]. Because Plaintiffs cannot recover compensatory damages in this action

against Butterfly Effects for any purported liability arising out of Armstrong ' s conduct, they

similarly cannot recover punitive damages arising therefrom. See N.C. Gen. Stat.§ 1D-15(a)

("one of the following aggravating factors was present and was related to the injury for which

compensatory damages were awarded." (emphasis added)).

       III.    The Officer Defendants' Motion to Dismiss

               A. Unreasonable Seizure (Count 1)

       The Officer Defendants have moved to dismiss Count 1, alleging an unreasonable seizure

in violation of the Fourth Amendment, against them for failure to state a claim.

                       i. Legal Standard

       While, " [i]n most instances, the Fourth Amendment forbids searches and seizures of

citizens absent a warrant supported by probable cause .... [s]earches of students conducted by

school officials, however, are subject to a lesser degree of procedural scrutiny," which "respects

the interests that educators have in 'maintaining security and order' in schools." Wofford v.

Evans, 390 F.3d 318, 325-26 (4th Cir. 2004) (quoting New Jersey v. TL.O., 469 U.S. 325, 340

(1985)). The parties agree on the standard applicable [DE-78 at 1O; DE-85 at 1O] to Plaintiffs'

claim of an unreasonable seizure: "A seizure of a student need only be 'justified at its inception'

and ' reasonably related in scope to the circumstances which justified the interference in the first

place."' E.W v. Wake Cty. Bd. of Educ., No. 5:09-CV-198-FL, 2010 WL 1286218, at *5

(E.D.N.C. Mar. 30, 2010) (quoting Wofford, 390 F.3d at 326); see also Z.F. v. Adkins, No.

2:18CV00042, 2019 WL 1559022, at *2 (W.D. Va. Apr. 10, 2019). The seizure of a student will



                                                 14

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 14 of 26
be justified at its inception "if there is a reasonable basis for believing that the pupil has violated

the law or a school rule." E. W , 2010 WL 1286218, at *5 (quoting Wofford, 390 F.3d at 326).

                       11.   Analysis

                                1. Justified at its Inception

       Defendants argue that when Minor LP. removed SRO Brandy Jones' hand from his

forehead, Minor LP. committed an assault and battery against an officer in violation ofN.C. Gen.

Stat§ 14-33(c)(4) and violated the law, justifying his seizure as a matter oflaw. [DE-78 at 5-6];

E. W , 2010 WL 1286218, at *5 (quoting Wofford, 390 F.3d at 326). Plaintiffs counter that, with

all facts and reasonable inferences in their favor, they have adequately pled that it was

unreasonable for the SROs to believe Minor LP. had committed an assault and battery and that

no assault and battery occurred. [DE-85 at 13-14.] More specifically, Plaintiffs argue that Minor

LP. (1) did not have the requisite mens rea to commit battery and (2) did not act with such force

and show of violence that a person of reasonable firmness would be in fear of immediate bodily

harm, which Plaintiffs argue is a requisite for criminal assault and battery under North Carolina

law. [DE-85 at 13-14 & n.5.] Plaintiffs finally argue that it was unlawful for Defendant Brandy

Jones to place her hand on Minor LP.' s forehead in the first instance and that Minor LP. had the

right to resist such unlawful seizure. [DE-85 at 14-15 .]

       Assuming, arguendo , that Minor LP. was seized for purposes of the Fourth Amendment

when SRO Brandy Jones placed her hand on his forehead, this Court holds, as a matter of law,

that such a seizure would have been reasonable in the circumstances alleged. "Reasonableness is

the appropriate benchmark to determine whether a seizure in the public school context survives

Fourth Amendment scrutiny." Shuman ex rel. Shertzer v. Penn Manor School Dist., 422 F.3d

141 , 148 (3d Cir. 2005); see also Doe ex rel. Doe v. Hawaii Dept. of Educ., 334 F.3d 906, 909



                                                   15

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 15 of 26
(9th Cir. 2003) ("A seizure violates the Fourth Amendment if it is objectively unreasonable

under the circumstances."); Caviness v. Durham Public Schools Bd. Of Educ., No.

1:95CV00878, 1996 WL 33657236, at *4 (M.D.N.C. Dec. 16, 1996) ("whether[] a seizure is

unreasonable depends on all relevant contextual circumstances." (citing Hassan v. Lubbock

Indep. Sch. Dist., 55 F.3d 1075, 1079 (5th Cir. 1995))). Here, according to the facts alleged in

the Complaint, during an ongoing search for contraband on school grounds, Minor LP. "became

very upset" and, in close vicinity to a suspect that was handcuffed and being escorted by two

SROs, began "yelling at the SROs to release his friend." [AC 1147-49.] "SRO Brandy Jones

shouted at Minor LP. to be quiet," but Minor LP. did not stop yelling "because his emotions were

out of control." [AC 150.] SRO Brandy Jones then ran toward Minor LP., put her face within

six inches of Minor LP.' s face, and "placed her hand on his forehead, between his eyes." [AC 1

50.] In other words, Minor LP. acted disruptively during an ongoing schoolwide search, and

when Minor LP. did not comply with SRO Brandy Jones' request that he be quiet and avoid

significantly interfering with that mission, SRO Brandy Jones approached and placed her hand

on Minor LP.' s forehead in an attempt to get him to stop. As pled, SRO Brandy Jones' actions

were reasonable due to the nature of the seizure, the ongoing lockdown, the proximity to a

student seized pursuant to that lockdown for contraband, and the crowded and busy lobby in

which this all occurred.

       Plaintiffs have also failed to adequately plead that the SROs ' seizure of Minor LP. after

he removed SRO Brandy Jones ' hand from his forehead was unlawful. [AC 151.] As alleged,

the SROs had a reasonable basis to believe that Minor LP. violated the law- more specifically,

that Minor LP. violated N.C. Gen. Stat. § 14-33(c)(4) (2003), which prohibits assault and battery

against a government official in the attempted discharge of his or her duties-and, therefore,



                                                16

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 16 of 26
Minor LP. ' s initial seizure after he struck SRO Jones' hand was justified as a matter of law. See

E. W , 2010 WL 1286218, at *5 (quoting Wofford, 390 F.3d at 326) (initial seizure is lawful "if

there is a reasonable basis for believing that the pupil has violated the law or a school rule.").

The State must prove the following three elements under N.C. Gen. Stat. § 14-33(c)(4) (2003):

(1) an assault (2) on a government official (3) in the actual or attempted discharge of his duties.

See State v. Highsmith , 238 N.C. App 364, 768 S.E.2d 201 (Table), 2014 WL 7472971 , at *5

(2014); State v. Stitt, 149 N .C. App. 669, 562 S.E.2d 607 (Table), 2002 WL 485205 , at *1-2

(2002).

          As to the first element, the parties disagree over whether a battery alone is sufficient to

sustain a conviction for assault. "There is no statutory definition of assault in North Carolina,

and the crime of assault is governed by common law rules." United States v. Simmons, 917 F.3d

312, 318 (4th Cir. 2019) (citing State v Mitchell, 358 N.C. 63 , 592 S.E.2d 543 , 547 (2004)). The

parties' disagreement apparently stems from the fact that in North Carolina " [t]hree common-law

definitions of assault have developed." Id. One is, as Defendants state, the "completed battery"

formulation-"an assault conviction may be premised on proof of battery." Id. at 319 (citation

omitted). Another is, as Plaintiffs state, "an overt act or an attempt ... sufficient to put a person

of reasonable firmness in fear of immediate bodily harm." Id. (citation omitted).

          Minor I.P.' s actions, as alleged by Plaintiffs, fit the ' completed battery ' formulation of

assault. Battery "is an assault whereby any force, however slight, is actually applied to the

person of another directly or indirectly." State v. Sudderth, 184 N .C. 753 , 114 S.E. 828, 829

(1922) (emphasis added); see also State v. West, 146 N.C. App. 741 , 742, 554 S.E.2d 837, 840

(2001). Where a "criminal defendant intentionally touches or applies force to another in a

manner that is neither consensual nor privileged, that defendant has committed a battery and,



                                                     17

           Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 17 of 26
necessarily then, an assault." State v. Clay, 174 N.C. App. 626, 621 S.E.2d 343 (Table), 2005

WL 3046634, at *2 (2005). The North Carolina Pattern Jury Instructions for Simple Assault

instruct courts to first ascertain whether a "battery" has occurred and, if so, to instruct the jury

with either of the following definitions of assault: " An assault is an intentional application of

force, however slight, directly or indirectly, to the body of another person without that person's

consent" or " [a]n assault is an intentional, offensive touching of another person without that

person's consent." See N.C. Pattern Jury Inst. - Crim., 208.41 Simple Assault (Involving

Physical Contact) (June 2019). In the misdemeanor assault on a female context, N.C. Gen. Stat.

§ 14-33(c)(2) (2003), which falls under the same general misdemeanor assault statute at issue

here, courts have similarly held that "assault on a female may be proven by finding either an

assault on or a battery of the victim." West, 146 N.C. App. at 743, 554 S.E.2d at 839-40

(emphasis added). The focus of the "completed battery" formulation is "not the hostile intent of

the defendant, but rather the absence of consent to the contact on the part of the plaintiff." In re

KC , 226 N.C. App. 452,459, 742 S.E.2d 239, 244 (2013) (citation omitted). Here, as alleged,

there is no dispute that Minor I.P.. touched SRO Brandy Jones without her consent [AC, 50]

and, thus, the "completed battery" formulation of assault has been satisfied, and Minor I.P. ' s

initial seizure was justified.

        Plaintiffs are correct that Minor I.P. must act with "criminal intent" to be convicted of

assault and battery on an officer. [DE-85 at 13 n.5]; see Simmons, 917 F.3d at 319 ("Under any

of the three formulations, an assault conviction will be sustained only if the defendant acts

intentionally."). But, Minor I.P. is not on trial-whether he did or did not act with intention is

not at issue. Instead, the standard for whether the instant seizure was lawful and defeats

Plaintiffs' claim is only whether it was "reasonable" under the circumstances for the officer to



                                                  18

          Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 18 of 26
have believed a crime had occurred. E. W, 2010 WL 1286218, at *5 (quoting Wofford, 390 F.3d

at 326). Even if the SROs knew or should have known Minor LP. suffered from autism [AC 11

51 , 180], there are no facts alleged suggesting that they knew or should have known that Minor

LP. would react unconsciously to the touching, negating mens rea.

        With regard to the remaining two elements ofN.C. Gen. Stat.§ 14-33(c)(4) (2003)

(assault and battery against an officer), first, there is no dispute that the SROs were government

officials [AC 11 11-14 (alleging that the Officer Defendants are "School Resource Officer[ s] for

the Wayne County Sheriffs Office .. .")], and second, because this Court has held that SRO

Brandy Jones ' placement of her hand on Minor LP.' s forehead, assuming it was a seizure, was

reasonable, the SROs were acting within the scope of their official duties. Accordingly,

Plaintiffs have failed to adequately allege that the SROs ' seizure of Minor LP. was not justified

at its inception.

                               2. Unreasonable in Duration and Manner

        Plaintiffs argue that, even if the seizure was justified at its inception, its manner and

duration were unreasonable. Defendants counter that Plaintiffs have not alleged that the manner

and duration of detention were unreasonable because Minor LP. did not comply with the SROs'

orders, Minor LP. lacked self-control and the duration of the detention was relatively short. [DE-

78 at 6-8.]

        Plaintiffs allege that in response to Minor LP. "remov[ing] Defendant SRO [Brandy]

Jones ' hand from his face with his hand" without "any force at all," SRO Brandy Jones

"slammed [Minor LP. ' s] head into the wall," before three other SROs grabbed him and knocked

him out of his chair, "causing Minor LP. to slam the side of his head and face into the radiator as

he fell to the floor. " [AC 1150-51.] Minor LP. was then removed from the lobby, away from



                                                  19

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 19 of 26
the student that caused his outburst, and taken to the principal's office. [AC ,r 52.] There,

despite being handcuffed, surrounded by multiple officers, isolated and compliant, Minor LP.

was allegedly yelled at and insulted, including for his autism, and forced to lie down on the floor

of the principal's office for ninety minutes, thirty of which were spent in a "hog-tied" position.

[AC ,r,r 52-53.]

          At all times, Minor LP. was fourteen years old, 5' 3" tall, and weighed 119 pounds. [AC

,r 19.]   By comparison, he was surrounded by at least three adults----one "large female" and "two

large male[s]. " [AC ,r 52.] Notwithstanding the Officer Defendants' assertion that " [t]hroughout

the incident" Minor LP. "acted out, lacked self-control, [and] failed to follow the lawful

commands from the Defendant Officers" [DE-78 at 8], the Complaint alleges that Minor LP. was

"quiet[] and unmoving" after being taken to the principal 's office [AC   ,r 52].   In light of the

circumstances alleged, including the violence involved in effectuating the arrest, Minor LP.' s

alleged compliance, age, size, nature of the infraction, the removed setting, and presence of

multiple officers, Plaintiffs have adequately alleged that the manner and duration of Minor LP.' s

detention was unreasonable. See TL. 0. , 469 U.S . at 342 (requiring that the "measures adopted

are reasonably related to the objectives of the search and not excessively intrusive in light of the

age and sex of the student and the nature of the infraction."); see Wofford, 390 F.3d at 326

(adopting the TL.O. "rubric" to "claim[s] of illegal seizure" of students). Plaintiffs allege that

the Officer Defendants, despite Minor LP. ' s nondisruptive and passive behavior in the

principal 's office, continued to increase the restrictions on Minor LP. , keeping him in handcuffs

and forcing him to lie face down and hog-tying him. [AC      ,r 52.]
          While Defendants are correct that some courts, in different contexts, have held that

longer detentions were reasonable [DE-78 at 7], others have held that much shorter detentions



                                                  20

            Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 20 of 26
could be unreasonable. See Doe ex rel. Doe, 334 F.3d at 910 (no summary judgment where

factfinder could conclude "five minute[]" seizure was unreasonable); see also Gray ex rel.

Alexander v. Bostic, 458 F.3d 1295, 1305-1306 (11th Cir. 2006) ("handcuff[ing] [PlaintiffJ for

not less than five minutes . . . . was not reasonably related to the scope of the circumstances").

Here, unlike in E. W , upon which Defendants heavily rely, Minor LP. was "bound"; here, unlike

in E.W. , there is no apparent reason stated in the Complaint that would render this length of

detention under these conditions reasonable as a matter of law.3 See E. W , 2010 WL 1286218, at

*7.

       Taking the allegations in the Complaint as true, Plaintiffs' claim that the seizure was

unreasonable is supported by adequate and sufficiently plausible allegations and thereby survives

the Officer Defendants' motion to dismiss.

               B. Free Speech (Count 5)

       The Officer Defendants argue that Minor LP.' s actions as alleged were inapposite to

maintaining decorum- that Minor LP. interfered with law enforcement duties, prevented the

completion of the school lockdown, and interfered with the school' s ability to return to normal

operation-and, accordingly, his speech is not protected. [DE-78 at 1O.] Plaintiffs counter that

Minor LP. was not in a classroom, that the lockdown had "primarily ceased," and, accordingly,

Minor LP. could not have caused any material disruption, as Tinker requires. [DE-85 at 19-20.]




3
  The parties did not brief whether Defendants are entitled to qualified immunity, so the Court
declines to rule on the issue here. See Kenney v. Charnock, No. CIV.A. 2:05-0390, 2006 WL
995154, at *1 (S.D.W. Va. Apr. 13, 2006) (" [T]he Court finds it would be inherently unfair to
rule on a qualified immunity defense with regard to Defendants' Motion to Dismiss when the
issue was not briefed in that motion.").

                                                 21

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 21 of 26
                       1.    Legal Standard

       It is well-settled that public school students do not "shed their constitutional rights to

freedom of speech or expression at the schoolhouse gate." Tinker v. Des Moines Indep. Cmty.

Sch. Dist., 393 U.S . 503, 506 (1969). However, it is also true that "the constitutional rights of

students in public school are not automatically coextensive with the rights of adults in other

settings." Bethel School Dist. No. 403 v. Fraser, 478 U.S. 675 , 682 (1986) . As the Fourth

Circuit has acknowledged, there is a "tension between students' right to free speech and school

officials' need to control the educational environment." Hardwick ex rel. Hardwick v. Heyward,

711 F.3d 426, 436 (4th Cir. 2013). "[O]n the one hand we are faced with the exercise of the

fundamental constitutional right to freedom of speech, and on the other with the oft conflicting,

but equally important, need to maintain decorum in our public schools so that the learning

process may be carried out in an orderly manner." Id. (alteration in original) (citing Melton v.

Young, 465 F.2d 1332, 1334 (6th Cir. 1972)). Tinker "provides the basic constitutional

framework for reviewing student speech," Hardwick, 711 F.3d at 435: that "conduct by the

student, in class or out of it, which for any reason- whether it stems from time, place, or type of

behavior-materially disrupts classwork or involves substantial disorder or invasion of the rights

of others is, of course, not immunized by the constitutional guarantee of freedom of speech,"

Tinker, 393 U.S. at 513. The Supreme Court has established three other exceptions, not

applicable here, in which school officials can regulate speech: (1) vulgar or lewd speech; (2)

speech bearing the imprimatur of the school; and (3) speech that can be plausibly interpreted as

promoting illegal drug use. Hardwick, 711 F.3d at 435 (gathering cases).

                        1.    Analysis

       Plaintiffs have failed to adequately state a First Amendment violation because under the



                                                 22

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 22 of 26
circumstances alleged in the Complaint, Minor LP. ' s speech is not protected. As alleged, while

in the lobby on school grounds, during a joint exercise between law enforcement and Rosewood

Middle School to search for contraband on school property [AC ,r,r 43, 47-48], Minor LP.

"became very upset and began yelling at the SROs" [AC ,r 49], did not comply with SRO Brandy

Jones ' instructions [AC ,r 50], and was detained by four SROs as a result [AC ,r 51]. By

preventing the lockdown from concluding, Minor LP. prevented students from "changing

classes" and continuing their "routine and schedule" [AC ,r 45]; his interruption of the lockdown

prevented the school from resuming its educational process and materially interfered with the

school' s work. See Tinker, 393 U.S. at 512-13 (behavior that "materially disrupts classwork ...

is not immunized by the constitutional guarantee of freedom of speech").

       In Chandler v. Forsyth Tech. Cmty. Coll. , the plaintiff alleged that her free speech rights

were violated when she refused to comply with a teacher' s instructions and was punished. No.

1:15CV337, 2016 WL 4435227, at *1-4 (M.D.N.C. Aug. 19, 2016). The court held, however,

that "a teacher restricting what could be said in an ongoing class (and, even more compelling, in

response to instructions rather than in response to a debate or other viewpoint-driven activity)

and [restricting] behavior in the classroom, including attempts to protest during class, is

reasonable in context of the need to keep order in a classroom, to further the educational mission,

and to allow the teacher to promote her lesson plan." Id. at *8. Similarly, even taking the events

in the Complaint in the light most favorable to Plaintiffs, Minor LP. engaged in loud and

disruptive behavior, failed to respond to instructions that would have allowed the SROs to

maintain control over the school lockdown, and interfered with the school' s ability to resume its

normal classwork. Tinker is plainly not, as Plaintiffs would have it, limited to the classroom

setting. Tinker, 393 U.S. at 513 ("in class or out of it"). And the Complaint makes clear that



                                                 23

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 23 of 26
Minor LP.' s outburst occurred as the joint operation between Rosewood Middle School and law

enforcement was "ongoing." [AC~~ 47 ("ongoing contraband search"), 48 ("While Minor LP.

was in the busy lobby area, two SROs escorted a handcuffed, Rosewood student directly past

Minor LP.").]

       Finally, Plaintiffs argue that the SROs ' interference with speech should be subject to

some higher standard than that of other "school official[s]." [DE-85 at 21 n.7.] The Court sees

no reason to fashion a separate standard for the behavior of SROs under the First Amendment,

and the parties cite no precedent establishing a differing standard.

                C. Kidnapping/False Imprisonment (Count 6)

                        i. Legal Standard

       The parties agree that Count 6 is a civil claim for false imprisonment under North

Carolina law. [DE-78 at 8; DE-85 at 18.] "In North Carolina, the elements of a false

imprisonment claim are as follows: ( 1) the illegal restraint of plaintiff by defendant, (2) by force

or implied threat of force, and (3) against the plaintiffs will." Rousselo v. Starling, 128 N.C.

App. 439, 449, 495 S.E.2d 725 , 732 (1998) (citation omitted).

                       ii. Analysis

       Defendants argue that a civil claim for false imprisonment always fails where probable

cause exists for the seizure, that Defendants had probable cause that Minor LP. violated N.C.

Gen. Stat. § 14-33(c)(4), which prohibits assault and battery against an officer, and that Count 6

must be dismissed as a result. [DE-78 at 8.] Plaintiffs counter that probable cause did not exist

because Minor LP.' s "brief touch of Defendant SRO [Brandy] Jones ' hand or finger was not a

battery." [DE-85 at 19.] The parties' arguments echo those made with respect to whether Minor

LP.' s seizure was justified at its inception under the Fourth Amendment. See supra III.A.ii. I.



                                                 24

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 24 of 26
       As Defendants state [DE-78 at 8-9], under North Carolina law, " [i]t is well settled that

probable cause is an absolute bar to a claim for false arrest or false imprisonment." McConnell

v. Watauga Cty., No. 5:17-cv-195-MOC-DCK, 2019 WL 2344223 , at *10 (W.D.N.C. May 31 ,

2019); see also Massey v. Ojaniit, 759 F.3d 343 , 358 (4th Cir. 2014) (applying North Carolina

law and stating: "False imprisonment also calls for the absence of probable cause."); Cox v.

Roach, 218 N.C. App. 311 , 326, 723 S.E.2d 340, 350 (2012) ("probable cause is also a bar for

recovery for false imprisonment in both North Carolina and Virginia."); Kitchen v. Miller, No .

1:14-CV-00122-MR-DLH, 2016 WL 7478982, at *6 (W.D.N.C. Dec. 29, 2016) ("Thus, probable

cause to arrest defeats claims for both false arrest and false imprisonment."). Whether an officer

has "probable cause is not a high bar." District of Columbia v. Wesby, 138 S. Ct. 577, 586

(2018). Probable cause exists when, under the totality of the circumstances known the officer at

the time of the arrest, there is a "fair probability" that criminal activity has taken place. fllinois

v. Gates, 462 U.S. 213 , 246 (1983); see also Smith v. Munday, 848 F.3d 248, 253 (4th Cir. 2017).

       The facts as alleged provided the Officer Defendants with probable cause to believe that

Minor LP. violated N.C. Gen. Stat. § 14-33(c)(4), and, accordingly, Plaintiffs ' claim for false

imprisonment against them fails. The Complaint alleges: (1) that Minor LP. "touched" and

"removed" SRO Brandy Jones ' hand from his forehead [AC~~ 50-51]; (2) that immediately

after, SRO Brandy Jones seized Minor LP. and "yelled, among other things, "he tried to assault

me! " "detain him! " and "stop resisting! " [AC~ 51] ; and (3) that the remaining Officer

Defendants thereafter rushed over to assist [AC    ~    51]. Minor LP. touched SRO Brandy Jones '

hand, and the other Officer Defendants saw and heard SRO Brandy Jones ' reaction to that

touching. In those circumstances, the Officer Defendants would have had probable cause to

believe that Minor LP. violated N.C. Gen. Stat. § 14-33(c)(4) under a "completed battery"



                                                   25

         Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 25 of 26
formulation of assault. See supra, Section III.A.ii. I . Because the Officer Defendants had

probable cause to believe Minor LP. committed a crime, Minor LP.' s claim for false

imprisonment necessarily fails.

          IV.    Conclusion

          For the foregoing reasons, the Court holds that the Butterfly Defendants' motion to

dismiss [DE-72] is GRANTED IN PART. The Court, having previously dismissed Mark

Armstrong [DE-86], further DISMISSES Brittne Brooks. With respect to the Butterfly

Defendants, only Plaintiffs' breach of contract claim (Count 13) against Butterfly Effects, LLC

survives.

          The Court further holds that the Officer Defendants' partial motion to dismiss [DE-77] is

GRANTED IN PART. The Court DISMISSES Count 5 against Defendant SRO Brandy Jones

and Count 6 against the Officer Defendants.

          In accordance with this Court's previous order, entered March 2, 2020 [DE-83],

Defendants' outstanding motions to dismiss are now fully resolved and discovery is no longer

stayed.

          The parties are DIRECTED to have their Rule 26(f) conference within 21 days of the

entry of this opinion, and to submit a proposed discovery plan to the Court no later than 14 days

after the Rule 26(f) meeting.

          SO ORDERED this the ZH ~ ay of April, 2020.




                                               Q~['/M~:IJ"
                                                   RICHARD E. MYERSif
                                                   UNITED STATES DISTRICT JUDGE



                                                  26

            Case 5:19-cv-00228-M Document 87 Filed 04/24/20 Page 26 of 26
